63409: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63409


Short Caption:3182 TARPON 103 TRUST VS. WELLS FARGO BANKClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A676718Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:06/27/2013 / Gould, DeanSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:03/11/2014How Submitted:By Order





+
						Party Information
					


RoleParty NameRepresented By


Appellant3182 Tarpon 103 TrustMichael V. Infuso
							(Greene Infuso, LLP)
						Zachary P. Takos
							(Greene Infuso, LLP)
						


RespondentWells Fargo Bank National AssociationChelsea A. Crowton
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Dana Jonathon Nitz
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Robin Prema Wright
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37573: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/19/2013Filing FeeFiling Fee Paid. $250.00 from Greene Infuso.  Check no. 2869.


06/19/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-18025




06/19/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-18029




06/27/2013Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Dean J. Gould.13-18908




06/28/2013Notice/IncomingFiled Notice of Appearance Dana Jonathon Nitz, Esq. and Chelsea A. Crowton, Esq. of the Wright, Finlay & Zak, LLP. for the Respondent.13-19150




07/09/2013Docketing StatementFiled Docketing Statement.13-20059




07/17/2013Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.13-21005




07/18/2013Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.13-21111




08/01/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/16/13 & 05/21/13.  To Court Reporter: Loree Murray.13-22663




10/16/2013BriefFiled Appellant's Opening Brief.13-31078




10/16/2013AppendixFiled Joint Appendix, Vol. I.13-31079




10/16/2013AppendixFiled Joint Appendix, Vol. II.13-31080




10/16/2013AppendixFiled Joint Appendix, Vol. III.13-31081




10/16/2013AppendixFiled  Joint Appendix, Vol. IV.13-31082




10/16/2013AppendixFiled Joint Appendix, Vol. V.13-31088




10/16/2013AppendixFiled Joint Appendix, Vol. VI.13-31089




11/18/2013MotionFiled Stipulation Extending the Date to File Respondent's Answering Brief.13-34609




11/18/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: November 22, 2013.13-34647




11/22/2013BriefFiled Respondent, Wells Fargo Bank, N.A.'s, Answering Brief.13-35328




12/18/2013MotionFiled Stipulation to Extend Time for Appellant to File Reply Brief.13-38478




12/18/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply Brief due: January 22, 2014.13-38571




01/23/2014BriefFiled Appellant's Reply Brief.14-02306




01/23/2014Case Status UpdateBriefing Completed/To Screening.


03/11/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-07727




11/14/2014Order/DispositionalFiled Vacating and Remanding.  "VACATE the order denying preliminary injunctive relief AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37573